DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-22 and 26-32 in the reply filed on 1/28/2021 is acknowledged.
Claims 1-13 and 23-25 (now cancelled) withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/2021
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-22 and 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the engagement element" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the " in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the engagement element" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the " in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the s" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the s" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the s" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the s" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677